IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                                                United States Court of Appeals
                                                         Fifth Circuit

                                                     FILED
                            No. 05-40210         February 24, 2006
                        Conference Calendar
                                               Charles R. Fulbruge III
                                                       Clerk
UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN RODRIGUEZ-DEL CAMPO,
                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                   USDC No. 5:03-CR-1378-ALL
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Juan Rodriguez-Del Campo appeals his guilty-plea conviction

and sentence imposed after remand for illegal reentry following

deportation in violation of 8 U.S.C. § 1326.   He challenges the

constitutionality of § 1326(b)’s treatment of prior felony and

aggravated felony convictions as sentencing factors rather than

elements of the offense that must be found by a jury in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).

     Rodriguez-Del Campo’s constitutional challenge is foreclosed

by Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40210
                                -2-

Although Rodriguez-Del Campo contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court

would overrule Almendarez-Torres in light of Apprendi, we have

repeatedly rejected such arguments on the basis that

Almendarez-Torres remains binding.   See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S.

Ct. 298 (2005).   Rodriguez-Del Campo properly concedes that his

argument is foreclosed in light of Almendarez-Torres and circuit

precedent, but raises it here to preserve it for further review.

     AFFIRMED.